Citation Nr: 1213907	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  04-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from January 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2009 the Board remanded the issue on appeal for further development. 

During the pendency of the appeal an August 2011 RO rating decision continued the previous denial of service connection for coronary artery disease; the August 2011 rating decision denied service connection on the basis of exposure to herbicides under Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal.).  The rating decision stated that the issue of entitlement to service connection for coronary artery disease would remain on appeal.  

In November 2011 the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The preponderance of the evidence is against a current diagnosis of coronary artery disease. 


CONCLUSION OF LAW

The criteria for establishing service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

After the initial adjudication of the Veteran's claim he was provided notice of the VCAA in November 2005.  The Veteran was provided an additional VCAA letter in February 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The February 2011 letter informed the Veteran of the downstream disability rating and effective dates elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes, service personnel records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Board notes that the Veteran's complete service treatment records are not of record and the June 2009 Board remand was for the RO to obtain the Veteran's outstanding records.  The RO then sent the Veteran a letter in August 2009 about the Veteran's service treatment records and requested any copies of his service treatment records.  The RO also contacted the Navy and the Army in August 2009, September 2009, October 2009, November 2009, and December 2009 to obtain the outstanding service treatment records.  In an April 2010 Memorandum the RO detailed all the steps taken to obtain the Veteran's service treatment records and determined that they were unavailable and thus, presumed to be destroyed while in government custody.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   Therefore, the Board finds that the VA has taken all steps necessary in order to obtain the Veteran's service treatment records and that the Veteran has not suggested other avenues or has supplied any records to help substantiate his claim; the duty to assist in the development and adjudication of a claim is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, the Board finds that the duty to assist has been fulfilled and the Veteran is not prejudiced from proceeding with a decision on his claim.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to service connection for coronary artery disease either directly related to service,  secondary to his service-connected diabetes mellitus, or as a result of exposure to Agent Orange.  As noted above, the RO also denied the Veteran's claim under Nehmer.  In pertinent part, a Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816(b)(1)(i) (2010).  The term "covered herbicide diseases" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2)(i) (2011).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2011). If a Nehmer class member's claim for compensation for a covered herbicide disease was either pending before VA on May 3, 1989 or was received by VA between that date and the effective date of the statute establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2011). 

At the Veteran's May 2010 VA examination the Veteran reported a history of coronary artery disease but denied any cardiac catheterization, any history of heart failure, and any known valvular problems; he reported a remote history of atrial fibrillation 20 years prior that he was converted out of by medications but he was not currently on any blood thinners or treatment for fibrillations.  The Veteran reported dyspnea on exertion; however, he did not report orthopena or significant edema.  He reported some chest pain when he did light yard work, carpentry, and painting; he also reported chest pain almost nightly for five minutes and that it was relieved by nitroglycerin that he got from an outside source.  On physical examination the Veteran's heart rate and rhythm were regular with no murmurs, rubs, or gallops.  It was noted that a September 2009 cardiac stress test with nuclear medication perfusion read as having no fixed or reversible defects suggestive of infarc or ischemia, no dilatation only diaphragmatic attenuation of the inferior wall and therefore, no obvious findings of cardiac abnormalities on that test.  A May 2010 echocardiogram report showed mild posterior pericardial effusion, normal tricuspid valve with mildly enlarged left atrium, normal right atrium, grade 1 diastolic dysfunction with normal cavity size, and gross function of the left ventricle.  In addition a May 2010 EKG showed normal sinus rhythm, rate of 69, with no other significant abnormalities noted.  The VA examiner diagnosed the Veteran with a questionable history of coronary artery disease and a remote history of atrial fibrillation; he also stated that the Veteran's ejection fraction was 55 percent with an estimated exercise tolerance of 3 METS.

The VA examiner stated that at this time the Veteran's left ventricular ejection fraction was most closely reflective of cardiac function because there may be no cardiac factors which limited the Veteran's exercise tolerance.  It could be possible deconditioning since his echocardiograms and nuclear stress tests appeared to be within normal limits with the exception of some mild diastolic dysfunction; he appeared to be more short of breath which was out of proportion to those findings, thus giving the feelings that there may be some noncardiac factors limiting his true exercise tolerance.  

The VA examiner then opined that while the Veteran's claims file had multiple references to a history of coronary artery disease there were no positive studies, i.e. catheterization reports, the Veteran denied having a cardiac catheterization, and the only nuclear stress test was the September 2009 stress test that was normal.  He stated that at this point he did not see any confirmed diagnosis of coronary artery disease present but if there were a previous abnormal nuclear stress test and/or a cardiac catheterization which would confirm a diagnosis of coronary artery disease then he would change his opinion.  However, at this time, he was unable to link the Veteran's diabetes mellitus with a diagnosis of coronary artery disease simply because he cannot confirm by any diagnostic testing that the Veteran truly has a history of coronary artery disease.  He noted that in addition to not being able to find any studies in the Veteran's claims file that shows positive testing the Veteran also denied a history of cardiac catheterization.  

The May 2010 VA examiner pointed out that the Veteran's claims file contained reports of a history of coronary artery disease without any positive studies of record.  In June 2007 and February 2010 VA treatment entries, coronary artery disease was on the computerized list of medical problems as a past medical history; the June 2004 and May 2007 VA diabetes mellitus examinations indicated that the Veteran reported a history of coronary artery disease; and at the May 2007 VA examination, it was further noted that the Veteran reported a history of an abnormal cardiac catheterization with no stenting or angioplasty, in 1998.  The August 2005 and April 2007 private treatment notes indicated that the Veteran was currently under treatment for coronary artery disease.  Additionally, the Veteran was hospitalized at a private hospital in March 2002 and October 2004 for angina.  In March 2002, he was originally brought in for weakness and dizziness and he reported that he did not have any chest pain or palpitations; he was diagnosed with angina pectoris and prescribed nitroglycerin.  At his October 2004 hospitalization, the diagnosis was chronic and stable angina.  In June 2007, the Veteran had an abnormal echocardiogram, which showed sinus tachycardia, left atrial enlargement, and nonspecific AT abnormality.  These VA and private reports of treatment and examination show a reported history of coronary artery disease and a diagnosis of angina, but no actual positive studies to establish a diagnosis of coronary artery disease.

Moreover, additional medical records also document that any coronary artery disease has been ruled out.  In May 2004, the Veteran was seen by a private physician on referral for complaints of external dyspnea; and it was noted that the Veteran had a history of atrial fibrillation in his 30's.  After a full cardiology workup, an echocardiogram revealed mild concentric left ventricular hypertrophy with normal LV systolic function with an LVEF of 65 percent, grade 1 diastolic function, and mild left atrial enlargement with trace MR and trace PR with normal pulmonary pressure.  The Veteran showed a fair tolerance for his nuclear stress test; showed a clinically normal exercise EKG, electrocardiographically normal exercise stress EKG, a normal left ventricular systolic function; and showed no evidence of inducible ischemia.  The diagnoses were of hypertension, hyperlidemia, and diabetes mellitus.  Further, these records show a normal EKG in March 1998 and normal echocardiograms in May 2007, June 2007, and March 2010.  In September 1998, the Veteran was seen at a private emergency room for his hypertension and diabetes mellitus; it was noted that his heart had regular rate and rhythm, no murmurs, no gallop pericardial rubs, and S1, S2 were normal.  In March 2010, the Veteran had a private x-ray study done, which revealed no finding of congestive heart failure.  The June 2011 VA examination results also revealed that the Veteran did not have ischemic heart disease.

In September 2007, February 2010, and March 2010, the Veteran was seen for chest palpitations.  In September 2007, these symptoms were related to the Veteran's anxiety with panic attacks.  Moreover, in February 2010, it was noted that the Veteran's anxiety was experienced as chest palpitations; and in March 2010, the Veteran was seen for palpitations; however, it was determined that he was negative for cardiac issues.  The information of record discloses that the Veteran is already service-connected for depression with his panic attacks, which are considered in his 50 percent disability rating, and that these treatment records (as discussed herein) are relevant to his service-connected depression.

As indicated above, the VA and private medical records disclose that the Veteran does not have a diagnosis of coronary artery disease.  In particular, a May 2010 VA examination was performed, which concluded with only with a history of coronary artery disease, without any such disease being shown on clinical diagnostic studies or physical examination.  The examiner commented that even though there were notations in the Veteran's claims file that the Veteran had a history of coronary artery disease, there are no positive studies of record to corroborate this history.  The Board finds persuasive the May 2010 VA examiner's report, because, as described herein above, there are multiple references to coronary artery disease (June 2004, August 2005, May 2007, June 2007, which referred by history to a past medical history or treatment for coronary artery, but did not confirm that the Veteran had a diagnosis of coronary artery disease; nor did any of those medical documents discuss when the Veteran was supposedly diagnosed with coronary artery disease; or, when he was treated for it; or, what studies were used to confirm a diagnosis, especially since all the studies of records are negative for coronary artery disease.  In fact, the May 2010 VA examiner's statement concerning the presence of no confirmed diagnosis of coronary artery disease is not contradicted by the other evidence of record.

In some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In a May 2005 statement, the Veteran maintained that he was entitled to service connection for coronary artery disease because he was possibly in contact with Agent Orange, and that he felt like it was hard to communicate at times because of his diabetes mellitus, coronary artery disease, depression, cholesterol problems, hypertension, and posttraumatic stress disorder.  In a February 2011 statement, the Veteran related that he felt like the muscles that hold his heart in place did not seem to be strong enough and that it felt too big for his chest.  He reported tightness, sweating, and rapid heard episodes, and that he woke up in the middle of the night because his hard was being so hard and fast it felt like it was his heart was going to jump out of his chest.  However, based on the Veteran's statements throughout the pendency of the appeal, including the May 2005 and February 2011 statements, there are no positive studies confirming a medical diagnosis of coronary artery disease.  As such, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here. Without competent evidence of a current diagnosis of coronary artery disease, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   

In sum, service connection for coronary artery disease is denied on a direct, secondary, and presumptive service connection bases, because even though the Veteran has a reported past medical history of coronary artery disease there is no evidence of when he was diagnosed with coronary artery disease or any positive studies to base a diagnosis upon.  As a consequence, the preponderance of the evidence is against a current diagnosis of coronary artery disease, and thus the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for coronary artery disease is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


